UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7931


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOKARI LEE BARNETT, a/k/a Corey,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:10-cr-00005-JPD-DJJ-1)


Submitted:   February 26, 2013                Decided: March 1, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jokari Lee Barnett, Appellant Pro Se.    Thomas Oliver Mucklow,
Assistant United States Attorney, Martinsburg, West Virginia,
David J. Perri, Assistant United States Attorney, Wheeling, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jokari Lee Barnett appeals the district court’s order

denying     his   motion    for    a   sentence    reduction     under      18   U.S.C.

§ 3582(c)(2) (2006) and denying his motions to appoint counsel.

We   have    reviewed      the    record   and    find   no    reversible        error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Barnett, No. 3:10-cr-00005-JPD-DJJ-1

(N.D.W.     Va.   Aug.   2,      2012).    We    dispense     with   oral    argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                             AFFIRMED




                                           2